Citation Nr: 1102955	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-10 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C. § 1151 
for colon damage (proctitis) secondary to VA treatment for 
prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Winston-Salem, North 
Carolina regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the RO has treated this issue as a new and 
material claim with a notice of disagreement received in response 
to a March 2008 rating decision.  However, a close review of the 
claims file reveals that the current appeal actually springs from 
a notice of disagreement that the Veteran filed in relation to a 
May 2006 rating decision.  Therefore, the Board finds that this 
claim is on a de novo basis and is before the Board from a May 
2006 notice of disagreement with the initial May 2006 rating 
decision.  

This case was previously remanded by the Board in June 2010 for 
further development.  In October 2010, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  


FINDING OF FACT

The Veteran's current colon damage (proctitis) was not 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.






CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C. § 1151 for colon damage (proctitis) as a result of VA 
medical treatment, are not met. 38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner as 
if such additional disability or death were service- connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability if (1) the disability or death 
was not the result of the veteran's willful misconduct, (2) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
the law administered by the Secretary, and (3) the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care and has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that (i) 
VA failed to exercise the degree of care that would be expected 
of a reasonable health care provider or that (ii) VA furnished 
the hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Determinations of whether 
there was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e. given in orally or in 
writing) or implied under the circumstances specified in 38 
C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 
3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must explain in 
language understandable to the patient or surrogate the nature of 
a proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or side 
effects; reasonable and available alternatives; and anticipated 
results if nothing is done.  The patient or surrogate must be 
given the opportunity to ask questions, to indicate comprehension 
of the information provided, and to grant permission freely 
without coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  The 
patient or surrogate may withhold or revoke his or her consent at 
any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented in 
the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Recitation of Evidence

VA treatment records reveal that the Veteran underwent radiation 
therapy from July 2001 to September 2001 to treat his prostate 
cancer.  On July 2, 2001, a VA treatment record shows that 
treatment options, including external beam radiation therapy and 
brachytherapy, were discussed with the Veteran.  The note 
indicates that the Veteran preferred the radiation therapy and 
that the plan for radiation therapy, including risks, benefits, 
and side effects was discussed with the Veteran at length.  The 
notes indicates that the Veteran freely consented to proceed with 
the radiation therapy and would undergo CT planning on simulation 
on July 17, 2001.  A September 2001 treatment record notes that 
the Veteran was being discharged, had an uneventful stay and 
tolerated the full course of radiation therapy well.  

An August 2006 operative note by Dr. S.P. indicated that the 
Veteran underwent a colonoscopy to terminal ileum with polyp 
removal and APC of radiation proctitis.  The impression was 
rectal bleeding most likely secondary to radiation proctitis.  

In January 2007, the Director of Radiation Oncology at the 
Durham, North Carolina, VA Medical Center, Dr. J.O., submitted a 
letter regarding the Veteran's claims.  The doctor indicated he 
had reviewed the records available and offered a summary.  The 
doctor noted that the Veteran received a course of radiation 
therapy with curative intent for his biopsy proven prostate 
cancer from July 19, 2001 to September 6, 2001.  The doctor noted 
that prior to treatment the Veteran was advised of risks of 
treatment, which include radiation proctitis in about 5% of 
patients.  Dr. J.O. indicated that he reviewed the simulation 
films, port films, prescription and does calculations pertaining 
to the Veteran's treatment and did not identify any problems in 
those areas.  The Veteran's treatment was conventional.  In 
addition, the Veteran returned for a follow-up visit in February 
2002 and was doing well at the time.  Dr. J.O. noted that he had 
not returned to their clinic for further follow-up, having not 
come for scheduled appointment on five subsequent occasions.  

An April 2007 letter from one of the Veteran's treating private 
physicians, Dr. R.W., indicates that the Veteran had prostate 
cancer in 2001 treated with radiation that left him with chronic 
radiation proctitis and GI bleeding.  

The Veteran submitted articles in May 2007 regarding external 
beam radiation therapy.  The one article specially notes that 
common side effects of this treatment are related to burns in the 
treated area.  It also notes that about one in five men with this 
treatment will experience long-term bowel irritability and that 
some more rare complications can include bladder irritability, 
permanent urethral narrowing, significant rectal bleeding and 
temporary loss of sexual function.  The second article notes that 
proctitis and prostatitis are also risks of external radiation 
therapy.  

In June 2007, Dr. D.C., a physician from Salisbury, North 
Carolina VA Medical Center, submitted a letter whereby he 
indicated that he had reviewed the Veteran's medical records.  
The physician noted that the Veteran was first referred to 
urology for a prostate nodule and a PSA of 3.15 on October 25, 
1999.  A prostate biopsy was recommended at the time but the 
Veteran refused.  He was seen again in the urology clinic on 
January 12, 2001 with a PAS level of 6.04.  A prostate biopsy was 
again recommended and the Veteran was agreeable.  This biopsy was 
performed in February 2001 and it revealed cancer.  Treatment 
options were discussed and the Veteran elected radiation therapy.  
The Veteran subsequently underwent the radiation therapy and 
received excellent results.  Dr. D.C. posits that the Veteran 
developed radiation colitis/proctitis, which is a recognized 
complication of radiation therapy.  Dr. D.C. notes that this 
potential complication was discussed with the Veteran prior to 
commencing radiation therapy.  

Dr. D.C. opined that any delay in the diagnosis of the Veteran's 
prostate cancer was entirely due to the Veteran's refusal to 
undergo a prostate biopsy in October 1999.  The Veteran 
eventually agreed to a prostate biopsy in January 2001 and 
elected radiation for treatment of the prostate cancer.  The 
doctor opined that the Veteran achieved excellent results from 
the radiation, but did develop radiation colitis/proctitis, which 
is a recognized complication of radiation.  Finally, the doctor 
noted that this potential complication was fully discussed with 
the Veteran prior to commencing the radiation therapy.   

An April 2008 letter from Dr. R.W. indicates that the Veteran had 
provided information to the physician that he had a negative 
colonoscopy before the treatment for the prostate cancer, which 
Dr. R.W. opined obviously confirms that the Veteran's current 
proctitis is related to his prostate cancer treatment.  The 
doctor noted that the Veteran continued to suffer from frequent 
rectal bleeds and discomfort, in addition to his other chronic 
medical conditions.  

The Veteran contends that VA knew for months before any treatment 
for cancer that his PSA level was dangerously high but that not 
treatment was begun until July 2001 and so that the treatment was 
untimely, which then led to his proctitis.  In addition, the 
Veteran contends that the radiation therapy caused his proctitis 
and that such frequent bleeding and damage was not reasonably 
expected as a result of the radiation therapy.  The Veteran also 
argues that radiation treatment was not needed and that 
alternative methods could have been administered.  He has also 
asserted that the radiation equipment failed on three occasions 
during his treatment and that the program was accidentally 
changed.  The crux of the Veteran's argument in his written 
contentions is that VA was negligent and caused his colon damage 
through the radiation therapy for his prostate cancer.  

During his October 2010 hearing before the undersigned, he 
testified that that when his prostate cancer was identified, he 
was given the option of radiation, surgery or to leave it alone.  
The Veteran elected radiation; he testified that while the doctor 
told him there would be some side effects, it was nothing to the 
extent that he has experienced since the radiation.  He also 
testified that machine that did the treatment was out of order 
for three times during his weeks of treatment.  The Veteran 
testified that before the radiation, he had a clean colon and 
that after the radiation, there were severe burns and the colon 
was inflamed.  The Veteran did not recall whether Dr. R.W. stated 
that this was a normal potential die effect from radiation 
therapy.  He testified that no one ever explained to him how 
intense his problems might be, only that there would be some 
minor problems.  

Analysis

There is no competent opinion of record that contradicts that 
offered by the VA examiners in connection with this claim.  The 
Board does not dispute that the Veteran's radiation treatment for 
his prostate cancer caused his proctitis and so Dr. R.W.'s and 
Dr. S.P.'s opinion that the VA radiation treatment caused his 
proctitis is inapposite to the VA doctor's (Dr. D.C.) opinion in 
this matter.  The Board concedes that the Veteran's additional 
proctitis disability was the result of medical care provided by 
VA.  However, the issue then before the Board is whether 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination that proximately caused the veteran's additional 
disability.  It must be shown that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  

Competent lay evidence is evidence provided by a person who has 
personal knowledge of facts or circumstances and conveys such 
matters that can be observed and described by a layperson. See 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of, or may be readily 
recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.; see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

As the Veteran is competent to report matters which a layperson 
may perceive (such as various symptoms suffered), the Board also 
finds his account of colon pain and issues is credible when 
evaluated in light of the totality of the record.  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.")

While the Veteran is competent to describe certain symptoms of 
his colon damage, he is not competent to provide testimony 
regarding the etiology of the disability.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is 
competent when a layperson is competent to identify a medical 
condition, when a layperson is reporting a contemporaneous 
medical diagnosis, or when lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional) 
(citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).  See also Jandreau, 492 F.3d at n. 4 (a layperson may be 
competent to identify a condition where the condition is simple, 
like a broken leg, but not if the condition is, for example, a 
type of cancer).  The etiology of the Veteran's colon disability 
is not a simple identification that a layperson is competent to 
make and neither is a determination regarding carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA medical staff.  There is no 
indication that the Veteran has the requisite medical training or 
expertise to opine as to the concepts at issue here, which 
involve complex medical issues.  Given the medical expertise 
necessary in making such an opinion as to whether the colon 
damage (proctitis) caused by the Veteran's  radiation treatment 
for prostate cancer was proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the radiation 
treatment from July 2001 to September 2001, or that such colon 
damage was proximately due to an event not reasonably 
foreseeable, the Veteran's statements do not constitute competent 
evidence on which the Board can make a determination.

After a review of the record, the Board finds a preponderance of 
the evidence to be against the Veteran's 38 U.S.C.A. § 1151 claim 
for colon damage (proctitis).  Dr. J.O. and Dr. D.C. both noted 
that radiation proctitis is a recognized complication of the 
treatment that the Veteran underwent.  Dr. J.O. opined that that 
he reviewed the simulation films, port films, prescription and 
does calculations pertaining to the Veteran's treatment and did 
not identify any problems in those area; the Veteran's treatment 
was conventional.  There is also no evidence that there was 
untimely treatment, particularly as Dr. D.C. specifically opined 
that any delay in the diagnosis of the Veteran's prostate cancer 
was entirely due to the Veteran's refusal to undergo a prostate 
biopsy in October 1999.  Further, the articles the Veteran 
himself submitted indicate that significant rectal bleeding and 
proctitis are risks of external radiation therapy (thus rendering 
this potential risk as reasonably foreseeable).  

Therefore, the Board finds that there is no competent evidence of 
record which demonstrates that the colon damage caused by the 
Veteran's treatment for prostate cancer was proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the July 2001 to September 2001 radiation therapy, or 
that such colon damage was proximately due to an event not 
reasonably foreseeable.  Moreover, VA outpatient treatment 
records in July 2001 (specifically on July 2, 2001) pursuant to 
the Veteran's course of prostate cancer treatment reflect that 
the risks, benefits and side effects of radiation therapy were 
discussed with the Veteran at length, that the Veteran was 
instructed and freely agreed to such.  In addition, both Dr. J.O. 
and Dr. D.C. also noted that the risks of radiation therapy 
(including potential proctitis) were discussed with the Veteran.  
The Veteran has testified that he was informed of only minor 
possible complications, and while the Board finds him competent 
to report what he was told, he is not credible on this issue.  VA 
treatment records note that the risks were discussed with the 
Veteran and he freely consented to them and two VA physicians who 
examined the Veteran's medical records also note that the risks 
(including possible proctitis) were discussed with the Veteran.  
Further, the fact that the literature that the Veteran himself 
provided points to the risk of proctitis and rectal bleeding as 
associated with his radiation therapy undercuts his testimony 
that he was not informed of these apparently risks (as the 
literature makes it clear that these are commonly known risks) .  
Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 
for colon damage is not warranted.

In reaching the foregoing conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159 
(2010).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the types of 
information and evidence necessary to substantiate the claim for 
entitlement to compensation for service connection in June 2005.  
He received notice of the types of information and evidence 
necessary to substantiate the claim for entitlement to 
compensation under38 U.S.C. § 1151, as well as the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, by a letter in June 2007.  A March 2006 letter provided 
the Veteran with the specific notice required by Dingess.  
Despite any deficiency regarding timing of the notice, the Board 
notes that the Veteran was not prejudiced, particularly as there 
were subsequent adjudications in March of 2008 and February 2009.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains the Veteran's service treatment records.  VA 
records and private treatment records are associated with the 
file.  VA opinions were provided.  The Veteran testified before 
the undersigned.  Statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

The Board is also satisfied that the development requested by its 
June 2010 remand have now been satisfactorily completed and 
substantially complied with.  This includes development to 
schedule the Veteran for a videoconference hearing before a 
Veterans Law Judge.  This effort is documented in the claims file 
and the hearing was effectuated.  Only substantial, and not 
strict, compliance with the terms of a Board remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  





ORDER

Compensation under 38 U.S.C.A. § 1151 for colon damage 
(proctitis) secondary to VA treatment for prostate cancer is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


